Citation Nr: 0534257	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for the 
service-connected depression with insomnia and memory loss.  

2.  Entitlement to a rating in excess of 50 percent for the 
service-connected residuals of a subarachnoid hemorrhage, 
status post frontal craniotomy with clipping aneurysm, with 
chronic headaches and photophobia.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected facial weakness resulting from a 
subarachnoid hemorrhage.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from August 1987 to March 
1988; from January to April 1991; and from March 1995 to 
February 1997.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2004 when it was remanded for 
further development.  

Following the requested development, the Appeals Management 
Center (AMC) Resource Unit in Bay Pines, Florida, increased 
the rating from 30 percent to 70 percent for the service-
connected depression with insomnia and memory loss.  

That action brought the veteran's combined schedular rating 
to 100 percent.  Thus, the AMC found moot the veteran's 
claim for a total rating due to unemployability due to 
service-connected disability (TDIU).  See VAOPGCPREC No. 6-
99 (June 7, 1999).  

Accordingly, the Board no longer has jurisdiction over the 
TDIU issue, and it will not be considered hereinbelow.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2005).  

Following the requested development, the AMC confirmed and 
continued the 50 percent rating for the veteran's service-
connected residuals of a subarachnoid hemorrhage, status 
post frontal craniotomy with clipping aneurysm, with 
chronic headaches and photophobia.  

The AMC also confirmed and continued the 10 percent rating 
for his service-connected facial weakness resulting from 
the subarachnoid hemorrhage.  



FINDINGS OF FACT

1.  The service-connected psychiatric disability is not 
shown to be productive of more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.  

2.  The service-connected residuals of a subarachnoid 
hemorrhage, status post frontal craniotomy with clipping 
aneurysm, are not shown to be productive of more than very 
frequent completely prostrating and prolonged attacks of 
migraine headaches, with severe economic inadaptability.  

3.  The service-connected facial weakness resulting from a 
subarachnoid hemorrhage, manifested primarily by subjective 
complaints, is not shown to be productive of more than 
moderate incomplete paralysis of seventh (facial) cranial 
nerve.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess 
of 70 percent for the service-connected depression with 
insomnia and memory loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.130 including Diagnostic Code (DC) 9434 
(2005).  

2.  The criteria for the assignment of a rating in excess 
of 50 percent for the service-connected residuals of a 
subarachnoid hemorrhage, status post frontal craniotomy 
with clipping aneurysm, with chronic headaches and 
photophobia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.124a including DC 8009 - 8100 (2005).  

3.  The criteria for the assignment of a rating in excess 
of 10 percent for the service-connected facial weakness 
resulting from a subarachnoid hemorrhage have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.73 including DC 5325 
including 4.124a, DC 5325 - 8207 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board notes that VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  By law, VA must notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

By virtue of information contained in letters, dated in 
June 2001 and August 2004, the RO and AMC in Washington, 
D.C., informed the veteran and his representative of the 
information and evidence needed to substantiate and 
complete a claim for an increased rating.  

The RO and AMC noted that in order to establish an 
increased evaluation for a service-connected disability, 
the evidence had to show that such disability had gotten 
worse.  In this regard, the RO and AMC requested that the 
veteran send it recent medical records, preferably those 
reflecting treatment within the previous 12 months.  

In association with his claim, the RO and AMC notified the 
veteran and his representative of the following:  (1) the 
information and evidence not of record that was necessary 
to substantiate the veteran's specific claim; (2) the 
information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claim.  

VA noted, however, that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in 
the possession of a Federal department or agency.  

VA told the veteran where to send the information/evidence 
and set forth time frames for doing so, as well as the 
potential consequences for failing to do so.  VA also 
notified him of what to do if he had questions or needed 
assistance and provided a telephone number, computer site, 
and address where he could get additional information.  

In addition to the letters, dated in June 2001 and August 
2004, the veteran was issued a Statement of the Case (SOC) 
in September 2002; a Supplemental Statement of the Case 
(SSOC) in August 2005; and a copy of the Board's June 2004 
remand.  

They further notified the veteran and his representative of 
the evidence necessary to substantiate his claims.  Indeed, 
the SOC and the SSOC set forth the relevant text of 
38 C.F.R. § 3.159, as well as the evidence that had been 
received by the RO.  

After reviewing the record, the Board finds that the RO and 
AMC have met the VA's duty to assist the veteran in the 
development of evidence to support his claim.  It appears 
that all relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  In 
this regard, he has not identified any further outstanding 
evidence (that has not been sought by VA, which could be 
used to support any of his increased rating claims.  

Given the efforts by the RO and AMC to develop the record, 
there is no reasonable possibility that further development 
would lead to any additional relevant evidence with respect 
to any of the issues on appeal.  

As such, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the 
development of that issue.  See, e.g., Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

In light of the foregoing, the Board finds that the veteran 
has had a meaningful opportunity to fully participate in 
the development of his claim.  Therefore, there is no 
prejudice to the veteran due to a failure to assist him 
with any of his claims:  1)  Entitlement to a rating in 
excess of 70 percent for depression with insomnia and 
memory loss; 2) entitlement to a rating in excess of 50 
percent for the residuals of a subarachnoid hemorrhage, 
status post frontal craniotomy with clipping aneurysm, with 
chronic headaches and photophobia; and 3) facial weakness 
resulting from a subarachnoid hemorrhage.  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) 
(discussing prejudicial error).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disability.  Where, as 
here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  


A.  Depression with Insomnia and Memory Loss

The veteran's service-connected psychiatric disability is 
diagnosed as major depression and is rated in accordance 
with 38 C.F.R. § 4.130, DC 9434.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

A 100 percent disability rating is warranted when there are 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own 
occupation, or own name.  

A review of the evidence discloses that, in service in 
November 1995, the veteran sustained a subarachnoid 
hemorrhage for which was repaired with a right frontal 
craniotomy.  Thereafter, he developed residual psychiatric 
disability, diagnosed primarily as major depressive 
disorder and cognitive impairment.  

More recent evidence, consists of treatment records from 
the VA and Social Security Administration; reports of 
examinations performed by the VA in July 2001 and June and 
July 2005; and reports of examinations performed in July 
2002 for the State Bureau of Disability Determinations 
(State Disability examinations).  They show that the 
service-connected depression is manifested primarily by 
emotional lability, irritability, impaired concentration, 
memory deficits, impaired arithmetic calculation, 
impoverished verbal concepts, poor social judgement and 
social isolation, and limited insight into his situation.  

Although the veteran also demonstrates intermittent 
inappropriate behavior and intermittent interruptions in 
the rate and flow of his thought processes, he is alert and 
cooperative and generally well oriented.  

Moreover, he is well groomed and able to satisfactorily 
perform the activities of daily living.  He does not 
demonstrate gross impairment in his thought processes or 
communication; and there is no competent evidence of 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  

Further, he does not present a persistent danger of hurting 
himself or others, and there is no competent evidence that 
his memory loss extends to the names of close relatives or 
to his own occupation or own name.  

Finally, the Board notes that the most recent GAF's 
assigned for the veteran's service-connected psychiatric 
disability range from 50 to 65 (See, e.g., the report of 
the June 2005 VA psychological examination and the VA 
treatment record, dated in March 2001).  Such scores 
indicate a level of moderate to serious disability 
associated with the veteran's service-connected psychiatric 
disorder.  

The GAF stands for global assessment of functioning and 
reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV).  Such scores indicate anywhere 
from moderate (GAF of 55 - 60) to serious (GAF of 50) or 
worse difficulty in social, occupational, or school 
functioning.  See Brambley v. Principi, 17 Vet. App. 20 
(2003) (Steinburg, J., concurring); Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 240, 242 
(1995).  

Given the foregoing evidence, the Board finds that the 
current manifestations of the veteran's service-connected 
psychiatric disability more nearly reflect occupational and 
social impairment associated with deficiencies in most 
areas, such as work, school, family relations, and 
judgment.  

Such deficits are contemplated by the current 70 percent 
disability rating under 38 C.F.R. § 4.130, DC 9434.  
Accordingly, an increased rating is not warranted at this 
time.  


B.  The Residuals of the Subarachnoid Hemorrhage With 
Headaches and Memory Loss

The residuals of the subarachnoid hemorrhage are rated as 
migraine headaches in accordance with 38 C.F.R. § 4.124a, 
DC 8009 - 8100.  The currently assigned 50 percent rating 
is applied in cases where the manifestations are very 
frequent and completely prostrating with prolonged attacks 
productive of severe economic inadaptability.  It is also 
the highest schedular rating permitted for these criteria.  
A basis for the assignment of a higher rating has not bee 
presented.  



C.  Facial Weakness

Facial weakness is rated in accordance with 38 C.F.R. 
§ 4.73, DC 5325 and 38 C.F.R. § 4.124a, DC 8207.  A 10 
percent rating is warranted for moderate incomplete 
paralysis of the seventh (facial) cranial nerve, while a 20 
percent rating is warranted for severe incomplete 
paralysis.  Such a rating is dependent upon the relative 
loss of innervation of the facial muscles.  See note 
following 38 C.F.R. § 4.124a, DC 8207.

In this case, the reports of the July 2001 and June 2005 
neurologic examinations and the reports of the July 2002, 
State Disability examinations show that the deficits of the 
veteran's facial muscles are manifested primarily by 
subjective complaints.  They are negative for any objective 
evidence of weakness, sensory impairment, or other deficits 
of the veteran's facial nerve.  They are also negative for 
any findings of more than moderate impairment.  

Indeed, the recent examinations show that the veteran's 
cranial nerves II through XII are intact.  In fact, the 
most recent (June 2005) VA neurologic examiner reported, 
specifically, that the veteran had no facial muscle 
weakness or evidence of sensory impairment.  

Absent competent evidence of any more than moderate 
impairment, the Board finds that the veteran's service-
connected facial weakness more nearly approximates the 
criteria for a 10 percent schedular rating under the 
applicable diagnostic codes.  Accordingly, the current 
rating is confirmed and continued.  


III.  Extraschedular Considerations

Although the veteran is unemployed and receives Social 
Security disability benefits, the evidence does not show 
such an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2005).  Rather, the record shows that the 
manifestations of those disabilities are contemplated by 
the regular schedular standards.  

In this regard, it must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions 
in civilian occupations.  

Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent competent evidence to the 
contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 



ORDER

An increased rating in excess of 70 percent for the 
service-connected depression with insomnia and memory loss 
is denied.  

An increased rating in excess of 50 percent for the 
service-connected residuals of a subarachnoid hemorrhage, 
status post frontal craniotomy with clipping aneurysm, with 
chronic headaches and photophobia is denied.  

An increased rating in excess of 10 percent for the 
service-connected facial weakness resulting from a 
subarachnoid hemorrhage is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


